Citation Nr: 1235292	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including scars to the left eyebrow and nose, secondary to a service-connected disability.

2.  Entitlement to service connection for a left shoulder disability, secondary to a service-connected disability.

3.  Entitlement to service connection for a right shoulder disability, secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 20 percent prior to August 29, 2005, for recurrent low back strain with degenerative disc disease, in excess of 40 percent for the period from August 29, 2005, to September 15, 2005, in excess of 20 percent from the period from November 1, 2005, to August 25, 2006, in excess of 40 percent from August 25, 2006, to September 21, 2007, and in excess of 40 percent after January 1, 2008.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2006, October 2006, and April 2008 by or on behalf of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011). 

The Board notes that in its March 2006 rating decision the RO granted an increased 40 percent rating effective from August 29, 2005, for low back strain with degenerative disc disease, assigned a temporary total rating under the provisions of 38 C.F.R. § 4.30 from September 15, 2005, and assigned a 20 percent rating effective from November 1, 2005.  In correspondence dated in March 2006 the Veteran expressed disagreement with the assigned rating after November 1, 2005.  An October 2006 decision review officer established service connection for right and left lower extremity neuropathy each assigned 10 percent ratings effective March 31, 2006, and granted an increased 40 percent rating for low back strain with degenerative disc disease effective August 25, 2006.  An April 2008 rating decision established entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 from September 21, 2007, for low back strain with degenerative disc disease and assigned a 40 percent rating effective from January 1, 2008.  

Although a March 2011 Board remand listed the service connection issue for residuals of a head injury as including a scar on the left "elbow" and addressed an earlier effective date issue for the award for a 40 percent disability rating for recurrent low back strain with degenerative disc disease, the service connection issue is more appropriately addressed as a left eyebrow scar and the effective date issue is more appropriately addressed as part of the increased rating issue arising from the Veteran's August 29, 2005, claim.  The issues on the title page of this decision have been revised to reflect the matters for appellate review.

The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The claim for a TDIU in this case it is more appropriately addressed as a separate issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2005, March 2006, August 2006, June 2007, December 2007, June 2008, and July 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran contends that he has left and right shoulder disabilities and residuals of a head injury, including traumatic brain injury, left eyebrow scar, and nose scar, as a result of falls he incurred as a result of his service-connected low back disability.  He also contends, in essence, that although he was found to be totally disabled in 1999 as a result of occupational injuries including left rotator cuff tears and right hand amputation his service-connected low back strain and lower extremity radiculopathy disabilities had increased in severity such that a TDIU was warranted.  

The Board notes that Social Security Administration (SSA) records have been obtained which found he was he was totally disabled due to left rotator cuff tears and amputation of the right hand.  It was noted that in 1988 he injured his left shoulder when he slipped on ice and that he underwent left shoulder surgeries in 1989 and 1999 with an inability to lift his left arm since 1989.  The records also show he sustained a head injury on February 27, 1995, after a fall and that a computerized tomography (CT) scan of the brain at that time was negative except for mild atrophy.  Private medical records dated in August 2007 noted the Veteran reported he had fallen the previous March injuring his right shoulder.

At his January 2008 VA examination the Veteran reported that over the previous 12 month period he had 50 or more incapacitating episodes and that many of these involved medical treatment ordering medication and rest.  The examiner provided diagnoses of low back strain with degenerative disc disease and lumbar radiculopathy.  It was further noted that he retained the residual functional capacity to perform sedentary work, but that due to the inability to be relieved of chronic pain and daily medication usage he was unlikely able to sustain concentration and the persistence required to complete the ordinary tasks of a job in an eight hour day or a five day, forty hour week.  The examiner, however, did not indicate whether his chronic pain or daily medication use was associated with service-connected disabilities.  

The Board also notes that at his hearing in September 2012 the Veteran testified that he had received treatment for falls at Allegiance Health in Jackson, Michigan.  He stated his left shoulder had been injured in a fall after his first back surgery, but that he had also been treated at Allegiance Health after a fall in October 2011.  He reported the records associated with that treatment had not been provided to VA.  He stated he was bedridden two to three times per week as a result of spasms and cramping in the legs and that his medical care providers told him they wanted to perform another surgery.  As the Veteran has indentified private medical records pertinent to the issues on appeal, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be scheduled for a VA examination by a specialist in neurosurgery for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has left or right shoulder disabilities and/or residuals of a head injury that were either proximately caused by or proximately aggravated by a service-connected disability.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. The Veteran should be scheduled for a VA spine examination for an opinion as to the current nature and extent of his service-connected recurrent low back strain with degenerative disc disease and left and right lower extremity radiculopathy.  An opinion should also be provided as to the extent to which these service-connected disabilities result in an occupational impairment or interference with employment.  The examiner should solicit a complete history from the Veteran as to his orthopedic or neurologic symptoms manifest over the course of this appeal.  Range of motion studies and all indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


